Order denying defendant’s motion to require plaintiffs to serve an amended complaint reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten-dollars costs; the amended complaint to be served within ten days from the- entry- of' the order herein. If the .corpora-, tion be not made a party to the action it could, in the event that the' present plaintiffs did not succeed, bring a new action in its own name and thus subject defendant to a double harassment. The Corporation, while it may not be a necessary party, is, therefore, a proper party, and the refusal of the Special Term to direct service of an amended complaint was not a proper exercise of its discretion. Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ., concur.